Exhibit 10.1

 

Preliminary Confirmation

 

October 29, 2003

 

Northwest Airlines Corporation

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

This Preliminary Confirmation confirms the economic terms and conditions of a
transaction (the “Transaction”) that you have agreed to enter into with
Citibank, N.A. (“Citibank”).  This is a summary that includes the basic economic
and other terms of the Transaction; full documentation will be in the form of a
final trade confirmation (the “Confirmation”), which will incorporate the terms
of the Agreement (as defined below) and be governed by the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association (copies of which are available
from us upon request and if not previously furnished to you by us, will
accompany the Confirmation).  This Preliminary Confirmation constitutes a
binding confirmation under the 1992 (Multicurrency-Cross Border) ISDA Master
Agreement (the “Agreement”), dated as of January 15, 1997 between us, and will
be replaced and superseded by the Confirmation upon execution thereof. 
Capitalized terms used herein but not defined herein shall have the meanings set
forth in the Agreement or the Equity Definitions, as the case may be.

 

Party A:

 

Citibank

 

 

 

Party B:

 

Northwest Airlines Corporation

 

 

 

Calculation Agent:

 

Party A

 

 

 

Trade Date:

 

October 29, 2003

 

 

 

Tranches:

 

The Transaction will be divided into individual Tranches, each with the terms
set forth herein and the Expiration Date, Base Amount and Additional Base Amount
set forth below.  The payments and deliveries to be made upon settlement of the
Transaction will be determined separately for each Tranche as if each Tranche
were a separate Transaction under the Agreement.

 

Tranche

 

Expiration Date

 

Base Amount

 

Additional Base
Amount

1

 

November 3, 2006

 

327,511

 

65,502

2

 

November 6, 2006

 

327,511

 

65,502

3

 

November 7, 2006

 

327,511

 

65,502

4

 

November 8, 2006

 

327,511

 

65,502

5

 

November 9, 2006

 

327,511

 

65,502

6

 

November 10, 2006

 

327,511

 

65,502

7

 

November 13, 2006

 

327,511

 

65,502

8

 

November 14, 2006

 

327,511

 

65,502

9

 

November 15, 2006

 

327,511

 

65,502

10

 

November 16, 2006

 

327,511

 

65,502

11

 

November 17, 2006

 

327,511

 

65,502

12

 

November 20, 2006

 

327,511

 

65,502

13

 

November 21, 2006

 

327,511

 

65,502

14

 

November 22, 2006

 

327,511

 

65,502

15

 

November 27, 2006

 

327,511

 

65,502

16

 

November 28, 2006

 

327,511

 

65,502

17

 

November 29, 2006

 

327,511

 

65,502

18

 

November 30, 2006

 

327,511

 

65,502

19

 

December 1, 2006

 

327,511

 

65,502

20

 

December 4, 2006

 

327,511

 

65,502

21

 

December 5, 2006

 

327,511

 

65,502

 

--------------------------------------------------------------------------------


 

22

 

December 6, 2006

 

327,511

 

65,502

23

 

December 7, 2006

 

327,511

 

65,502

24

 

December 8, 2006

 

327,511

 

65,502

25

 

December 11, 2006

 

327,511

 

65,502

26

 

December 12, 2006

 

327,511

 

65,502

27

 

December 13, 2006

 

327,511

 

65,502

28

 

December 14, 2006

 

327,511

 

65,502

29

 

December 15, 2006

 

327,511

 

65,502

30

 

December 18, 2006

 

327,504

 

65,507

 

Settlement Dates:

 

For any Expiration Date, the date that falls one ordinary settlement cycle
following that Expiration Date

 

 

 

Exchange:

 

The Nasdaq National Market of the Nasdaq Stock Market, Inc.

 

 

 

Shares:

 

The common stock of Northwest Airlines Corporation, par value $0.01 per share
(Exchange symbol “NWAC”)

 

 

 

Final Share Price:

 

For any Expiration Date, the Official NASDAQ Closing Price (NOCP) of the Shares
as reported by the Exchange on such Expiration Date

 

 

 

Lower Strike Price:

 

$22.9000

 

 

 

Upper Strike Price:

 

$29.3355

 

 

 

Initial Payment Date:

 

The settlement date for the convertible notes offering to be priced by Party B
on or immediately after the Trade Date (the “Convertible Notes Offering”),
expected to be November 4, 2003

 

 

 

Initial Payment:

 

$10,068,200.12, such amount to be paid to Party A by Party B no later than the
Initial Payment Date, by wire transfer of immediately available funds to an
account designated by Party A

 

 

 

Initial Purchaser Option:

 

If Citigroup Global Markets Inc., as initial purchaser of the Convertible Notes
Offering, exercises its option to purchase up to an additional $45,000,000
principal amount of convertible notes (the “Initial Purchaser Option”), the
number of Shares subject to each Tranche shall be increased, pro rata (with such
adjustments as may be agreed by the parties hereto to allocate such Shares among
Tranches in appropriate multiples) with the amount of the Initial Purchaser
Option exercised, on the same terms (including, without limitation, the Lower
Strike Price, the Upper Strike Price, and the pro rata portion of the Initial
Payment) specified in the Transaction.

 

 

 

Settlement:

 

On each Settlement Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

if the Final Share Price for the Expiration Date corresponding to such
Settlement Date is less than the Upper Strike Price, the parties shall make
payment or delivery pursuant to one of the three settlement options set forth
below, such settlement option to be selected by Party B:

 

 

 

 

 

 

 

(1)

Party A shall make a cash payment to Party B, by wire transfer of immediately
available funds to an account designated by Party B, in an amount (the “Lower
Settlement Amount”) equal to the product of (a) the Base Amount times (b) the
excess, if any, of (i) such Final Share Price over (ii) the Lower Strike Price;

 

2

--------------------------------------------------------------------------------


 

 

 

 

(2)

Party A shall deliver to Party B Shares with a value equal to the Lower
Settlement Amount; or

 

 

 

 

 

 

 

 

(3)

Party B shall make a cash payment to Party A, by wire transfer of immediately
available funds to an account designated by Party A, in an amount equal to the
product of (a) the Base Amount times (b) the Lower Strike Price, and Party A
shall deliver to Party B a number of Shares equal to the Base Amount;

 

 

 

 

 

 

 

(b)

if the Final Share Price for the Expiration Date corresponding to such
Settlement Date is greater than or equal to the Upper Strike Price, but less
than or equal to $61.5130, the parties shall make payment or delivery pursuant
to one of the four settlement options set forth below, such settlement option to
be selected by Party B:

 

 

 

 

 

 

 

 

(1)

Party A shall make a cash payment to Party B, by wire transfer of immediately
available funds to an account designated by Party B, in an amount (the
“Intermediate Settlement Amount”) equal to (a) the product of (i) the Base
Amount times (ii) (A) the Upper Strike Price minus (B) the Lower Strike Price,
minus (b) the product of (i) the Additional Base Amount times (ii) (A) such
Final Share Price minus (B) the Upper Strike Price;

 

 

 

 

 

 

 

 

(2)

Party A shall deliver to Party B Shares with a value equal to the Intermediate
Settlement Amount;

 

 

 

 

 

 

 

 

(3)

Party B shall make a cash payment to Party A, by wire transfer of immediately
available funds to an account designated by Party A, in an amount equal to the
product of (a) the Base Amount times (b) the Lower Strike Price, and Party A
shall deliver to Party B a number of Shares equal to (i) the Base Amount minus
(ii) a number of Shares with a value equal to the product of (A) the Additional
Base Amount times (B) (x) such Final Share Price, minus (y) the Upper Strike
Price; or

 

 

 

 

 

 

 

 

(4)

Party B shall make a cash payment to Party A, by wire transfer of immediately
available funds to an account designated by Party A, in an amount equal to (a)
the product of (i) the Base Amount times (ii) the Lower Strike Price, plus (b)
the product of (i) the Additional Base Amount times (ii) (A) such Final Share
Price minus the Upper Strike Price, and Party A shall deliver to Party B a
number of Shares equal to the Base Amount; and

 

 

 

 

 

 

 

(c)

if the Final Share Price on the Expiration Date corresponding to such Settlement
Date is greater than $61.5130, Party B shall make payment or delivery pursuant
to one of the two settlement options set forth below, such settlement option to
be selected by Party B:

 

 

 

 

 

 

 

(1)

Party B shall make a cash payment to Party A, by wire transfer of immediately
available funds to an account designated by Party A, in an amount (the “Upper
Settlement Amount”) equal to (a) the product of (i) the Additional Base Amount
times (ii) (A) such Final Share Price minus (B) the Upper Strike Price, minus
(b) the product of (i) the Base Amount times (ii) (A) the Upper Strike Price
minus (B) the Lower Strike Price; or

 

3

--------------------------------------------------------------------------------


 

 

 

 

(2)

Party B shall deliver to Party A Shares with a value equal to the Upper
Settlement Amount, subject to the provisions set forth below.

 

Settlement Modification:

 

The parties hereto acknowledge and agree that prior to any Settlement Date, the
Calculation Agent may advise Party B that the settlement option selected by
Party B for such Settlement Date is inappropriate or inadvisable (based on
prevailing market conditions, including market liquidity and the market price of
the Shares and the potential effect thereon from any hedging or hedge unwind
activities in connection with the Transaction).  In such case, Party B agrees to
consider such advice and negotiate in good faith with Party A to reach a mutual
agreement to (a) elect to change the settlement option for one or more remaining
Settlement Dates, (b) modify the method of determining the payments or
deliveries to be made on one or more remaining Settlement Dates or (c) make such
other changes to the terms of the Transaction to which the parties may mutually
agree.

 

 

 

Delivery of Shares:

 

If, in respect of the Transaction, Party B shall owe Party A any amount (i)
pursuant to Sections 12.7 or 12.9 of the Equity Definitions (except in the event
of an Insolvency, Nationalization, Tender Offer or Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares as a
result of such event consists solely of cash) or (ii) pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Party B is the Defaulting Party or a Termination Event in which Party B is
the Affected Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or a Termination Event of
the type described in Section 5(b)(i), (ii), (iii), (iv), or (v) of the
Agreement that, in the case of either such an Event of Default or such a
Termination Event, resulted from an event or events outside Party B’s control)
(a “Payment Obligation”), Party B may, in its sole discretion, satisfy such
Payment Obligation by delivery of Shares.

 

 

 

Status of Share Delivered:

 

If (a) Party B elects to satisfy a Payment Obligation by delivery of Shares or
(b) Party B elects to deliver Shares pursuant to the provisions set forth above
opposite the caption “Settlement,” then, (i) such Shares shall be, at the time
of such delivery, freely tradeable, (ii) such Shares shall be, at the time of
such delivery, covered by an effective registration statement of Party B for
immediate resale by Party A or (iii) if such Shares are not freely tradeable or
so registered, the value of such Shares as determined by the Calculation Agent
shall be reduced to reflect an appropriate liquidity discount, and, in the case
of either clause (ii) or clause (iii), the parties hereto shall enter into
transaction documentation customary for an underwritten public offering or a
private placement, as the case may be, including without limitation the delivery
of accountants’ comfort letters and disclosure and closing opinions and the
opportunity to conduct an appropriate due diligence investigation.

 

 

 

Share Adjustments:

 

Calculation Agent Adjustment

 

 

 

 

 

 

 

Consequences of Merger Events:

 

Share-for-Share: Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

 

 

 

 

Share-for-Other: Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

 

 

 

 

Share-for-Combined: Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

 

 

Tender Offer:

 

Applicable

 

4

--------------------------------------------------------------------------------


 

Consequences of Tender Offers:

 

Share-for-Share: Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

Share-for-Other: Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

 

 

 

 

Share-for-Combined: Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

 

 

Composition of Combined Consideration:

 

Not Applicable

 

 

 

 

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

 

 

Additional Disruption Events:

 

Change in Law:  Applicable

 

 

 

 

 

 

 

 

 

Failure to Deliver:  Applicable

 

 

 

 

 

 

 

 

 

Insolvency Filing:  Applicable

 

 

 

 

 

 

 

 

 

Hedging Disruption:  Applicable

 

 

 

 

 

 

 

 

 

Increased Cost of Hedging:  Not Applicable

 

 

 

 

 

 

 

 

 

 

Loss of Stock Borrow:  Applicable; provided that, notwithstanding any provision
of the Equity Definitions to the contrary, if a Loss of Stock Borrow occurs,
then (a) Party B shall be entitled to loan Shares to Party A pursuant to
Section 12.9(b)(iv)(A) of the Equity Definitions only if (i) such Shares shall
be, at the time of any delivery pursuant to any such loan, covered by an
effective registration statement of Party B for immediate resale by Party A (it
being understood an agreed that such registration shall satisfy the requirement
in Section 12.9(b)(viii) of the Equity Definitions that such Shares be freely
tradeable without restrictions under the federal securities laws), (ii) the
parties hereto shall have entered into transaction documentation customary for
an underwritten public offering, including without limitation the delivery of
accountants’ comfort letters and disclosure and closing opinions, (iii) Party A
and its affiliates shall have been afforded the opportunity to conduct an
appropriate due diligence investigation and the results of such investigation
shall be reasonably satisfactory to Party A, and (iv) Party B shall reimburse
Party A for all reasonable out-of-pocket costs and expenses (including
reasonable legal fees) incurred in connection with such loan, registration,
documentation and investigation, (b) any such Share loan provided by Party B to
Party A shall be at a rate equal to 0.15% per annum, (c) Party B shall pay Party
A a fee equal to $0.05 per Share so loaned, and (d) if the second and third
sentences of Section 12.9(b)(iv) of the Equity Definitions are applicable, then
in lieu of terminating the entire Transaction, the parties shall negotiate in
good faith to reduce the Additional Base Amount for one or more Tranches so that
it is no longer necessary or advisable for Party A to borrow Shares with respect
to the Transaction, and the Determining Party will then determine the
Cancellation Amount payable by one party to the other party in respect of such
reduction.

 

 

 

 

 

Maximum Stock Loan Rate:  2.00%

 

5

--------------------------------------------------------------------------------


 

 

 

Increased Cost of Stock Borrow:  Applicable; provided that, notwithstanding any
provision of the Equity Definitions to the contrary, Party A shall use
commercially reasonable efforts to borrow Shares in respect of the Transaction
at a rate that is not greater then the Initial Stock Loan Rate; and provided
further that, if an Increased Cost of Stock Borrow occurs, then (a) Party B
shall be entitled to loan Shares to Party A pursuant to Section 12.9(b)(v)(X) of
the Equity Definitions only if (i) such Shares shall be, at the time of any
delivery pursuant to any such loan, covered by an effective registration
statement of Party B for immediate resale by Party A (it being understood an
agreed that such registration shall satisfy the requirement in
Section 12.9(b)(viii) of the Equity Definitions that such Shares be freely
tradeable without restrictions under the federal securities laws), (ii) the
parties hereto shall have entered into transaction documentation customary for
an underwritten public offering, including without limitation the delivery of
accountants’ comfort letters and disclosure and closing opinions, (iii) Party A
and its affiliates shall have been afforded the opportunity to conduct an
appropriate due diligence investigation and the results of such investigation
shall be reasonably satisfactory to Party A, and (iv) Party B shall reimburse
Party A for all reasonable out-of-pocket costs and expenses (including
reasonable legal fees) incurred in connection with such loan, registration,
documentation and investigation, (b) any such Share loan provided by Party B to
Party A shall be at a rate equal to 0.15% per annum, (c) Party B shall pay Party
A a fee equal to $0.05 per Share so loaned, and (d) if the second and third
sentences of Section 12.9(b)(v) of the Equity Definitions are applicable, then
in lieu of terminating the entire Transaction, the parties shall negotiate in
good faith to reduce the Additional Base Amount for one or more Tranches so that
it is no longer necessary or advisable for Party A to borrow Shares with respect
to the Transaction, and the Determining Party will then determine the
Cancellation Amount payable by one party to the other party in respect of such
reduction.

 

 

 

 

 

 

 

 

 

Initial Stock Loan Rate:  0.30%

 

 

 

 

 

 

 

 

 

Hedging Party:  Party A

 

 

 

 

 

 

 

Determining Party:

 

Party A

 

 

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

 

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

 

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

 

 

 

 

 

Payments on Early Termination:

 

For purposes of the Transaction, Second Method and Loss Apply

 

 

 

 

 

 

 

Non-Confidentiality:

 

Party A and Party B agree that (i) Party B is not obligated to Party A to keep
confidential from any and all persons or otherwise limit the use of any element
of Party A’s descriptions relating to tax aspects of the transaction and any
part of the structure necessary to understand those tax aspects, and (ii) Party
A does not assert any claim of proprietary ownership in respect of such
descriptions contained herein of the use of any entities, plans or arrangements
to give rise to significant U.S. federal income tax benefits for Party B.

 

6

--------------------------------------------------------------------------------


 

No Material, Non-Public Information:

 

Party B is not entering into the Transaction while in possession of material,
non-public information concerning itself.

 

 

 

Delivery of Opinion:

 

On or prior to the Initial Payment Date, Party B shall deliver to Party A
customary opinions of counsel as to due authorization, execution and delivery
and non-contravention.

 

 

 

 

 

 

 

Early Unwind:

 

In the event the Convertible Notes Offering is not consummated with Citigroup
Global Markets Inc. pursuant to the Purchase Agreement dated as of October 29,
2003 among Party B and Citigroup Global Markets Inc., as initial purchaser, for
any reason by the close of business in New York on November 4, 2003 (or such
later date as agreed upon by the parties, which in no event shall be later than
November 11, 2003) (November 4, 2003 or such later date being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and the parties shall negotiate in good faith the terms of
such termination, taking into account any hedging transaction that will be
unwound.

 

 

 

Designation by Party A:

 

Notwithstanding any other provision in this Preliminary Confirmation to the
contrary requiring or allowing Party A to purchase, sell, receive or deliver any
Shares or other securities to or from Party B, Party A may designate any of its
US affiliates to purchase, sell, receive or deliver such Shares or securities
and otherwise to perform Party As obligations in respect of the Transaction and
any such designee may assume such obligations, Party A shall be discharged of
its obligations to Party B to the extent of such performance.

 

 

 

Transfer:

 

Notwithstanding anything to the contrary in the Agreement, Party B may assign
its rights and obligations under the Transaction, in whole or in part and
without liability hereunder, with the prior written consent of Party A (which
consent shall not be unreasonably withheld, it being understood that in granting
or withholding such consent, Party A may consider such factors as it deems
appropriate, which may include the credit quality of the proposed transferee and
Party A’s and its affiliates’ existing credit exposure to such proposed
transferee).

 

You acknowledge that we will enter into hedging transactions in reliance on your
agreement to this Preliminary Confirmation. You agree that you will return a
signed copy of the Confirmation within thirty (30) days of the date the
Confirmation is delivered to you and if you fail to do so, Party A may elect to
terminate the Transaction.  In the event of such a termination, the parties
shall negotiate in good faith the terms of such termination, taking into account
any hedging transaction that will be unwound.

 

7

--------------------------------------------------------------------------------


 

Please indicate your understanding of and agreement with the above terms and
conditions and your instruction for Citibank to complete execution by signing
below, and returning to Mr. Herman Hirsch by fax at (212) 723-8328 and by
returning originals to the attention of Mr. Herman Hirsch at:

 

Citibank, N.A.

c/o Citigroup Global Markets Inc.

Equity Derivatives

390 Greenwich Street, 5th Floor

New York, NY  10013

Telephone No.: 212-723-7361

 

Agreed to and accepted by:

 

NORTHWEST AIRLINES CORPORATION

 

 

/s/ Daniel B. Matthews

 

Name:

Authorized Signatory

 

 

Agreed to and accepted by:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

/s/ William Ortner

 

 

Name:  /s/ William Ortner

 

Authorized Representative

 

8

--------------------------------------------------------------------------------


 

(Multicurrency - Cross Border)

 

ISDA®
International Swap Dealers Association. Inc.

 

MASTER AGREEMENT
dated as of January 15, 1997

 

Citibank, N. A., New York and Northwest Airlines, Inc. have entered and/or
anticipate entering into one or more transactions (each a “Transaction”) that
are or will be governed by this Master Agreement, which includes the
schedule (the “Schedule”), and the documents and other confirming evidence (each
a “Confirmation”) exchanged between the parties confirming those Transactions.

 

Accordingly, the parties agree as follows:-

 

1. Interpretation

 

(a)          Definitions. The terms defined in Section 14 and in the
Schedule will have the meanings therein specified for the purpose of this Master
Agreement.

 

(b)         Inconsistency. In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement (including the
Schedule), such Confirmation will prevail for the purpose of the relevant
Transaction.

 

(c)          Single Agreement. All Transactions are entered into in reliance on
the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this “Agreement”),
and the parties would not otherwise enter into any Transactions.

 

2.  Obligations

 

(a)          General Conditions.

 

(i)  Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

 

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early

 

9

--------------------------------------------------------------------------------


 

Termination Date in respect of the relevant Transaction has occurred or been
effectively designated and (3) each other applicable condition precedent
specified in this Agreement.

 

(b)         Change of Account. Either party may change its account for receiving
a payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

 

(c)          Netting. If on any date amounts would otherwise be payable:-

 

(i) in the same currency; and

 

(ii) in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of offices through which the parties make and receive
payments or deliveries.

 

(d)         Deduction or Withholding for Tax.

 

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:-

 

(1) promptly notify the other party (“Y”) of such requirement;

 

(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

 

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such

 

10

--------------------------------------------------------------------------------


 

payment to such authorities; and

 

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:-

 

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 

(ii) Liability. If:-

 

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

 

(2) X does not so deduct or withhold; and

 

(3) a liability resulting from such Tax is assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

(e)          Default interest; Other Amounts. Prior to the occurrence or
effective designation of an Early Termination Date in respect of the relevant
Transaction, a party that defaults in the performance of any payment obligation
will, to the extent permitted by law and subject to Section 6(c), be required to
pay interest (before as well as after judgment) on the overdue amount to the
other party on demand in the same currency as such overdue amount, for the
period from (and including) the original due date for payment to (but excluding)
the date of actual payment, at the Default Rate. Such interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. If, prior to the occurrence or effective designation of an Early
Termination Date in respect of the relevant Transaction, a party defaults in the
performance of any obligation required to be settled by delivery, it will
compensate the other party on demand if and to the extent provided for in the
relevant Confirmation or elsewhere in this Agreement.

 

11

--------------------------------------------------------------------------------


 

3. Representations

 

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:-

 

(a)          Basic Representations.

 

(i) Status. It is duly organized and validly existing under the laws of the
jurisdiction of its organizaion or incorporation and, if relevant under such
laws, in good standing;

 

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

(b)         Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.

 

(c)          Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Aftiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations

 

12

--------------------------------------------------------------------------------


 

under this Agreement or such Credit Support Document.

 

(d)         Accuracy of Specified Information. All applicable information that
is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.

 

(e)          Payer Tax Representation. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.

 

(f)            Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.

 

4.  Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:-

 

(a)          Furnish Specified Information. It will deliver to the other party
or, in certain cases under subparagraph (iii) below, to such government or
taxing authority as the other party reasonably directs:-

 

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

 

(ii) any other documents specified in the Schedule or any Confirmation; and

 

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

 

in each case by the date specified in the Schedule or such Confimnation or, if
none is specified, as soon as reasonably practicable.

 

(b)         Maintain Authorizations. It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.

 

(c)          Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

 

13

--------------------------------------------------------------------------------


 

(d)         Tax Agreement. It will give notice of any failure of a
representation made by it under Section 3(f) to be accurate and true promptly
upon learning of such failure.

 

(e)          Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp
Tax levied or imposed upon it or in respect of its execution or performance of
this Agreement by a jurisdiction in which it is incorporated, organised, managed
and controlled, or considered to have its seat, or in which a branch or office
through which it is acting for the purpose of this Agreement is located (“Stamp
Tax Jurisdiction”) and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party’s
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.

 

5.  Events of Default and Termination Events

 

(a)          Events of Default. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes an
event of default (an “Event of Default”) with respect to such party:-

 

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

 

(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

 

(iii) Credit Support Default.

 

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

 

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

 

(3) the party or such Credit Support Provider disaffirms,

 

14

--------------------------------------------------------------------------------


 

disclaims, repudiates or rejects, in whole or in part, or challenges the
validity of, such Credit Support Document;

 

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incotrrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

 

(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, and acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

 

(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (I) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (a) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period);

 

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:-

 

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition

 

15

--------------------------------------------------------------------------------


 

instituted or presented against it, such proceeding or petition (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 30 days of the institution
or presentation thereof; (5) has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger); (6) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for it or for all or substantially all its assets; (7)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter; (8)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in clauses (1) to (7) (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

 

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:-

 

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

 

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

 

(b)         Termination Events. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes an
Illegality if the event is specified in (i) below, a Tax Event if the event is
specified in (ii) below or a Tax Event Upon Merger if the event is specified in
(iii) below, and, if specified to be applicable, a Credit Event Upon Merger if
the event is specified pursuant to (iv) below or an Additional Termination Event
if the event is specified pursuant to (v) below:-

 

(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party

 

16

--------------------------------------------------------------------------------


 

(which hill be the Affected Party):-

 

(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

 

(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction:

 

(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (l) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));

 

(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (l) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);

 

(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in
Section 5(a)(viii) but the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of X, such Credit Support
Provider or such Specified Entity, as the case may be, immediately prior to such
action (and, in such event, X or its successor or transferee, as appropriate,
will be the Affected Party); or

 

(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the

 

17

--------------------------------------------------------------------------------


 

occurrence of such event (and, in such event, the Affected Party or Affected
Parties shall be as specified for such Additional Termination Event in the
Schedule or such Confirmation).

 

(c)          Event of Default and Illegality. If an event or circumstance which
would otherwise constitute or give rise to an Event of Default also constitutes
an Illegality, it will be treated as an Illegality and will not constitute an
Event of Default.

 

6. Early Termination

 

(a)          Right to Terminate Following Event of Default. If at any time an
Event of Default with respect to a party (the “Defaulting Party”) has occurred
and is then continuing, the other party (the “Non-defaulting Party”) may, by not
more than 20 days notice to the Defaulting Party specifying the relevant Event
of Default, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all outstanding Transactions. If,
however, “Automatic Early Termination” is specified in the Schedule as applying
to a party, then an Early Termination Date in respect of all outstanding
Transactions will occur immediately upon the occurrence with respect to such
party of an Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6)
or, to the extent analogous thereto, (8), and as of the time immediately
preceding the institution of the relevant proceeding or the presentation of the
relevant petition upon the occurrence with respect to such party of an Event of
Default specified in Section 5(a)(vii)(4) or, to the extent analogous thereto,
(8).

 

(b)         Right to Terminate Following Termination Event.

 

(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

 

(ii) Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in

 

18

--------------------------------------------------------------------------------


 

effect at such time would permit it to enter into transactions with the
transferee on the terms proposed.

 

(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

 

(iv) Right to Terminate. If:-

 

(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

 

(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

 

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

(c)          Effect of Designation.

 

(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.

 

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

 

(d)         Calculations.

 

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of

 

19

--------------------------------------------------------------------------------


 

the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such quotation.

 

(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

 

(e)          Payments on Early Termination. If an Early Termination Date occurs,
the following provisions shall apply based on the parties’ election in the
Schedule of a payment measure, either “Market Quotation” or’’Loss”, and a
payment method, either the “First Method’’ or the Second Method”. If the parties
fail to designate a payment measure or payment method in the Schedule, it will
be deemed that “Market Quotation” or the “Second Method”, as the case may be,
shall apply. The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.

 

(i) Events of Default. If the Early Termination Date results from an Event of
Default:-

 

(1) First Method and Market Quotation. If the First Method and Market
Quotatation apply, the Defaulting Party will pay to the Non-defaulting Party the
excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the ‘on-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party over (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party.

 

(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

 

(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.

 

20

--------------------------------------------------------------------------------


 

(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

 

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:-

 

(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions arc being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

 

(2) Affected Parties. If there are two Affected Parties:-

 

(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

 

(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

 

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

 

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

 

(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for

 

21

--------------------------------------------------------------------------------


 

the loss of bargain and the loss of protection against future risks and except
as otherwise provided in this Agreement neither party will be entitled to
recover any additional damages as a consequence of such losses.

 

7.  Transfer

 

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other partly except that:-

 

(a)          a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

(b)         a party may make such a transfer of all or any part of its interest
in any amount payable to it from a Defaulting Party under Section 6(e).

 

Any purported transfer that is not in compliance with this Section will be void.

 

8.  Contractual Currency

 

(a)          Payment In the Contractual Currency. Each payment under this
Agreement will be made in the relevant currency specified in this Agreement for
that payment (the “Contractual Currency”). To the extent permitted by applicable
law, any obligation to make payments under this Agreement in the Contractual
Currency will not be discharged or satisfied by any tender in any currency other
than the Contractual Currency, except to the extent such tender results in the
actual receipt by the party to which payment is owed, acting in a reasonable
manner and in good faith in converting the currency so tendered into the
Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement. If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

 

(b)         Judgments. To the extent permitted by applicable law, if any
judgment or order expressed in a currency other than the Contractual Currency is
rendered (i) for the payment of any amount owing in respect of this Agreement,
(ii) for the payment of any amount relating to any early termination in respect
of this Agreement or (iii) in respect of a judgment or order of another court
for the payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid

 

22

--------------------------------------------------------------------------------


 

in such other currency if such shortfall or such excess arises or results from
any variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 

(c)          Separate Indemnities. To the extent permitted by applicable law,
these indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

 

(d)         Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss bad an
actual exchange or purchase been made.

 

9.  Miscellaneous

 

(a)          Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter and
supersedes all oral communication and prior writings with respect thereto.

 

(b)         Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

 

(c)          Survival of Obligations. Without prejudice to Sections 2(a)(iii)
and 6(c)(ii), the obligations of the parties under this Agreement will survive
the termination of any Transaction.

 

(d)         Remedies Cumulative. Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by late.

 

(e)          Counterparts and Confirmations.

 

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence

 

23

--------------------------------------------------------------------------------


 

a binding supplement to this Agreement. The parties will specify therein or
through another effective means that any such counterpart, telex or electronic
message constitutes a Confirmation.

 

(f)            No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

 

(g)         Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

10. Offices; Multibranch Parties

 

(a)          If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to the other party that, notwithstanding the place of
booking office or jurisdiction of incorporation or organization of such party,
the obligations of such party are the same as if it had entered into the
Transaction through its head or home office. This representation will be deemed
to be repeated by such party on each date on which a Transaction Is entered
into.

 

(b)         Neither party may change the Office through which it makes and
receives payments or deliveries for the purpose of a Transaction without the
prior written consent of the other party.

 

(c)          If a party is specified as a Multibranch Party in the Schedule,
such Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

11. Expenses

 

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.

 

12. Notices

 

(a)          Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:-

 

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

 

24

--------------------------------------------------------------------------------


 

(ii) if sent by telex, on the date the recipient’s answerback is received:

 

(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

 

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

 

(v) if sent by electronic messaging system, on the date that electronic message
is received, unless the date of that delivery (or attempted delivery) or that
receipt, as applicable, is not a Local Business Day or that communication is
delivered (or attempted) or received, as applicable, after the close of business
on a Local Business Day, in which case that communication shall be deemed given
and effective on the first following day that is a Local Business Day.

 

(b)         Change of Addresses. Either party may by notice to the other change
the address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

 

13. Governing Law and Jurisdiction

 

(a)          Governing law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

 

(b)         Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement (“Proceedings”), each party irrevocably:-

 

(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York; and the United States District Count
located in the Borough of Manhattan in New York City, if this Agreement is
expressed to be governed by the laws of the State of New York; and

 

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

 

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

(c)          Service of Process. Each party irrevocably appoints the Process
Agent

 

25

--------------------------------------------------------------------------------


 

(if any) specified opposite its name in the Schedule to receive, for it and on
its behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.

 

(d)         Waiver of Immunities. Each party irrevocably waives, to the fullest
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

14. Definitions

 

As used in this Agreement:-

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Applicable Rate” means:-

 

(a)          in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

 

(b)         in respect of an obligation to pay an amount under Section 6(e) of
either party from and after the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable, the Default Rate;

 

(c)          in respect of all other obligations payable or deliverable (or
which would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and

 

(d)         in all other cases, the Termination Rate.

 

26

--------------------------------------------------------------------------------


 

“Burdened Party” has the meaning specified in Section 5(b).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

 

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Illegality” has the meaning specified in Section 5(b).

 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial

 

27

--------------------------------------------------------------------------------


 

centre, if any, of the currency of such payment, (c) in relation to any notice
or other communication, including notice contemplated under Section 5(a)(i), in
the city specified in the address for notice provided by the recipient and, in
the case of a notice contemplated by Section 2(b), in the place where the
relevant new account is to be located and (d) in relation to Section 5(a)(v)(2),
in the relevant locations for performance with respect to such Specified
Transaction.

 

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

 

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Dare is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make

 

28

--------------------------------------------------------------------------------


 

a determination under Section 6(e), and, if each party is so obliged. After
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.

 

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

 

“Non-defaulting Party” has the meaning specified in Section 6(a)

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Set off’ means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

 

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:-

 

(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

 

(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated

 

29

--------------------------------------------------------------------------------


 

Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

 

“Specified Entity” has the meaning specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

 

“Termination Currency” has the meaning specified in the Schedule.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent

 

30

--------------------------------------------------------------------------------


 

(selected as provided below) for the purchase of such Other Currency with the
Termination Currency at or about 11:00 a.m. (in the city in which such foreign
exchange agent is located) on such date as would be customary for the
determination of such a rate for the purchase of such Other Currency for value
on the relevant Early Termination Date or that later date. The foreign exchange
agent will, if only one party is obliged to make a determination under
Section 6(e), be selected in good faith by that party and otherwise will be
agreed by the parties.

 

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such parry on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate. Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it shall be the average of the Termination Currency Equivalents of
the fair market values reasonably determined by both parties.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

CITIBANK, N.A.. NEW YORK

 

 

NORTHWEST AIRLINES, INC.

 

(Name of Party)

 

 

(Name of Party)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barbara A. Schweizer

 

 

By:

/s/ Joseph E. Francht, Jr.

 

Name:

Barbara A. Schweizer, V.P.

 

Name:

Joseph E. Francht, Jr.

Title:

Trading Products Documentation
Unit

 

Title:

Senior Vice President
Finance and Treasurer

Date:

2/6/97

 

Date:

2/12/97

 

31

--------------------------------------------------------------------------------


 

SCHEDULE
to the
MASTER AGREEMENT

 

dated as of January 15, 1997

 

between Citibank, N.A., New York (“Party A”), a national banking association
organized under the laws of the United States and Northwest Airlines, Inc.
(“Party B”), a corporation organized under the laws of the State of Minnesota.

 

Scope of Agreement

 

As of the date of this Agreement, all Transactions entered into (whether before
or after this Agreement is entered into) between the parties to this Agreement
through Offices specified in Part 4(3) of this Schedule (and the respective
rights and obligations of the parties in respect of those Transactions) shall be
governed by, subject to, and determined in accordance with, the terms and
conditions set out in this Agreement and the related Confirmations.

 

PART 1

Termination Provisions

 

In this Agreement:

 

(1)          “Specified Entity” does not apply.

 

(2)          “Specified Transaction” will have the meaning specified in
Section l4 of the Agreement.

 

(3)          The “Cross-Default” provisions of Section 5(a)(vi) of the Agreement
will apply to Party A and Party B, provided, however, that Section 5(a)(vi) is
hereby amended by deleting the following text from the seventh line thereof: “,
or becoming capable at such time of being declared,”.

 

“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money, other than indebtedness in respect of deposits received and
excluding any obligation under any contract, transaction of financial
arrangement which, if entered into between Party A and Party B, would be a
Specified Transaction.

 

“Threshold Amount” means (i) with respect to Party A, 2% of the stockholders’
equity of Party A and (ii) with respect to Party B, $50,000,000.

 

(4)          The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of
the Agreement will apply to Party A and Party B.

 

(5)          The “Automatic Early Termination” provision of Section 6(a) of the
Agreement will not apply to Party A or Party B.

 

(6)          Payments on Early Termination. For the purpose of Section 6(e) of
the Agreement:

 

The Second Method and Market Quotation will apply.

 

(7)          “Termination Currency” means United States Dollars.

 

32

--------------------------------------------------------------------------------


 

PART 2

Tax Representations

 

(1)          Payer Representations. For the purpose of Section 3(e) of the
Agreement, Party A and Party B will make the following representation:

 

It is not required by any applicable law, as modified by the practice of any
relavent governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on:

 

(x) the accuracy of any representation made by the other party pursuant to
Section 3(f) of this Agreement;

 

(y) the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii)
of this Agreement and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

 

(z) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement;

 

provided that it shall not be a breach of this representation where reliance is
placed on clause (y) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(2)          Payee Representations. For the purpose of Section 3(f) of the
Agreement, Party A and Party B make the representations specified below, if any:

 

The following representation will apply to Party A:

 

It is a national banking association organized under the laws of the United
States and its U.S. taxpayer identification number is 13-5266470.

 

The following representation will apply to Party B:

 

It is a corporation created or organized under the laws of the State of
Minnesota and its U.S. taxpayer identification number is 41-0449230.

 

PART 3

Documents to be Delivered

 

For the purpose of Section 4(a) of the Agreement:

 

(1)          Tax forms, documents or certificates to be delivered are:

 

IRS Form W-9

 

Party required to deliver: Party B

 

Date by which to be delivered: Upon execution of this Agreement

 

(2)          Other documents to be delivered are:

 

(a)          Certified copies of all documents evidencing necessary corporate
and other authorizations and approvals with respect to the execution, delivery
and performance by the party of this Agreement.

 

Party required to deliver: Party A & Party B

 

Date by which to be delivered: Upon execution of this Agreement

 

33

--------------------------------------------------------------------------------


 

Covered by Section 3(d) Representation: Yes

 

(b)         A certificate of an authorized officer of the party, certifying the
names, true signatures and authority of the officers of the party signing this
Agreement.

 

Party required to deliver: Party A & Party B

 

Date by which to be delivered: Upon execution of this Agreement

 

Covered by Section 3(d) Representation: Yes

 

(c)          An opinion of counsel to the party substantially in the form set
forth in Exhibit I or II, as the case may be, and covering such other matters as
reasonably requested by the receiving part.

 

Party required to deliver: Party A & Party B

 

Date by which to be delivered: Upon execution of this Agreement

 

Covered by Section 3(d) Representation: No

 

(d)         Such other documents as the other party may reasonably request in
connection with each Transaction.

 

Party required to deliver: Party A & Party B

 

Date by which to be delivered: Promptly upon request

 

Covered by Section 3(d) Representation: No, unless otherwise agreed to by the
parties at the time such documents are requested.

 

PART 4

 

Miscellaneous

 

(1) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York without reference to choice of
law doctrine.

 

(2) Process Agent. For the purpose of Section 13(c) of the Agreement:

 

Party B appoints its Process Agent in the State of New York: CT Corporation,
1630 Broadway, New York, New York 10019.

 

(3) Offices. The provisions of Section 10(a) of the Agreement will apply.

 

(4) Multibranch Party. For the purpose of Section 10 of the Agreement:

 

Party A is not a Multibranch Party.

 

Party B is not a Multibranch Party.

 

(5) Address for Notices. For the purpose of Section 12(a) of the Agreement:

 

34

--------------------------------------------------------------------------------


 

(a) Address for notice or communications to Party A:

 

Citibank, N.A., New York head Office

399 Park Avenue, 7th Floor

New York, New York 10043

Attention: Vice President in Charge of Global Derivatives

 

(b) Address for notice or communications to Party B:

 

Northwest Airlines, Inc.

5105 Northwest Drive

Department A4192

St. Paul, Minnesota 55111

Attention: David Zanussi, Fuel Department

 

Telefax No.: (612) 726-4851

Telephone No.: (612) 726-7496

Courier Address: Northwest Airlines, Inc. 2700 Lane Oak Parkway, Eagan,
Minnesota 55121

(For all purposes)

 

(6) Calculation Agent. The Calculation Agent is Party A, unless otherwise
specified in a Confirmation in relation to the relevant Transaction.

 

(7) “Affiliate” will have the meaning specified in Section 14 of the Agreement.

 

(8) Credit Support Document. None

 

(9) The Credit Support Provider. None.

 

(10) Netting of Payments. Subparagraph (ii) of Section 2(c) of the Agreement
will not apply with respect to Transactions entered into by the New York Office
of party A which involve a “Commodity” as such term is defined in the 1993 ISDA
Commodity Derivatives Definitions (as published by the International Swaps and
Derivatives Association).

 

PART 5

Other Provisions

 

(1)                    Single Agreement. The phrase “(evidencing Trnasactions
heretofore or heareafter entered into between Party A and Party B)” is here by
added after the work Confirmations” in Section 1(c).

 

(2)                    Confirmations. Notwithstanding anything to the contrary
in the Agreement:

 

(a)                    the parties hereto agree that with respect to each
Transaction hereunder a legally binding agreement shall exist from the moment
that the parties hereto agree on the essential terms of such Transaction, which
the parties anticipate will occur by telephone.

 

(b)                   For each Transaction Party A and party B agree to enter
into hereunder, Party A shall promptly send to Party B a Confirmation setting
forth the terms of such Transaction. Party B shall execute and return the
Confirmation to Party A or request correction of any error within three Business
Days of receipt. Failure of Party B to respond within such period shall not
affect the validity or enforceability of such Transaction and shall be deemed to
be an affirmation of such terms.

 

35

--------------------------------------------------------------------------------


 

(3)                    Deferral of Payments and Deliveries in Connection with
Illegality; Interest on Deferred Payments. The phrase “, Illegality” is hereby
added after the word “default” the first time it appears in Section 2(a(iii).
The following is added at the end of Section 2(a)(iii):

 

“Any obligation deferred pursuant to this Section 2(a)(iii) as a result of any
of the foregoing, where the deferred obligation is subsequently met by the
defaulting party and no early Termination Date in respect thereof was designated
or automatically deemed designated, shall bear interest at the Non-default Rate
from the date such obligation would have been payable or deliverable (but for
this Section to but excluding the date, if any, such obligation is paid.”

 

(4)                    Absence of Litigation. Section 3(c) is hereby amended by
adding in the second line thereof after the work “governmental” the words “or
regulatory”.

 

(5)                    Accuracy of Specified Information. Section 3(d) is hereby
amended by adding in the third line thereof after the word “respect” and before
the period: “or, in the case of financial statements, a fair presentation of the
financial condition of the relevant party”.

 

(6)                    Additional Representations. Section 3 of the Agreement is
hereby amended by adding at the end thereof the following subsections:

 

(g) Eligible Swap Participant. It is an “eligible swap participant” as that term
is defined by the Commodity Futures Trading Commission at 17 C.F.R. § 35.1
(b)(2).

 

(h) With respect to Party B, it is a producer, processor, merchandiser or
commercial user of the commodity relevant to each intended option, cap or floor
transaction involving commodity prices and will enter same solely for purposes
related to said business.

 

(i) The economic terms of this Agreement and each Transaction have been
individually tailored and negotiated by it; and the creditworthiness of the
other party was or will be a material consideration in its entering into or
determining the terms of this Agreement and such Transaction.

 

(j) It has entered into this Agreement (including each Transaction evidenced
hereby) in conjunction with its line of business (including financial
intermediation services) or the financing of its business.

 

(k) The individual(s) executing and delivering this Agreement and any other
documentation (including any Confirmation) relating to the Agreement to which it
is a party or that it is required to deliver are duly empowered and authorized
to do so, and it has duly executed and delivered this Agreement.

 

(l) In connection with the negotiation of, the entering into, and the confirming
of the execution of, this Agreement, each Transaction and any other
documentation relating to this Agreement to which it is a party hereto or
thereto or that it is required by this Agreement to deliver: (i) the other party
hereto or thereto is not acting as a fiduciary or financial investment advisor
for it; (ii) it is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the other party hereof or thereto other than the representations
expressly set forth in this Agreement and in any Confirmation; (iii) the other
party hereto or thereto has not given to it (directly or indirectly through any
other person) any assurance, guaranty, or representation whatsoever as to the
expected or projected success, profitability, return, performance, result,
effect, consequence, or benefit (either legal, regulatory, tax, financial,
accounting, or otherwise) of this Agreement, such Transaction or other
documentation; (iv) it has consulted with its own legal, regulatory, tax,
business, investment, financial, and accounting advisors to the extent it has
deemed necessary, and it has made its own investment, hedging, and trading
decisions (including decisions regarding the suitability of any Transaction
pursuant to this Agreement) based upon its own judgment and upon any advice from
such advisors as it has deemed necessary and not upon any view expressed by the
other party hereto or thereto; (v) it has determined that the rates, prices or
amounts and other terms of each Transaction and the indicative quotations (if
any) provided by the other party hereto or thereto reflect those in the relevant
market

 

36

--------------------------------------------------------------------------------


 

for similar transactions, and all trading decisions have been the result of
arm’s length negotiations between the parties; (vi) it is entering into this
Agreement, each Transaction and any other documentation relating to this
Agreement with a fullunderstanding of all of the items, conditions and risks
hereof and thereof (economic and otherwise), and it is capable of assuming and
willing to assume (financially and otherwise) those risks; and (vii) it is a
sophisticated investor.

 

(m) It is entering into this Agreement, each Transaction and any other
documentation relating to this Agreement or any Transaction as principal (an not
as agent or in any other capacity, fiduciary or otherwise).

 

(7)                    Tax event. The following is hereby inserted in
Section 5(b)(ii) before the words “there is a substantial likelihood that”: “in
the written opinion of counsel of recognized standing (which may include
in-house legal counsel)”.

 

(8)                    Set-off. Section 6 of the Agreement is amended by adding
the following new subsection 6(f):

 

Setoff and Related Matters. Any amount (the “Early Termination Amount”) payable
to one party (the Payee) by the other party (the Payer) under Section 6(e), in
circumstances where there is a Defaulting Party will, at the option of the party
(‘X’) other than the Defaulting Party (and without prior notice the Defaulting
Party), be reduced by its set-off against any amount(s) (the “Other Agreement
Amount”) payable (whether at such time or in the future or upon the occurrence
of a contingency) by the Payee to the Payer (irrespective of the currency, place
of payment or booking office of the obligation) under any other agreement(s)
between the Payee and the Payer or instrument(s) or undertaking(s) issued or
executed by one party to, or in favor of, the other party (and the Other
Agreement Amount will be discharged promptly and in all respects to the extent
it is so set-off). X will give notice to the other party of any set-off effected
under this Part 5(8).

 

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

 

If an obligation is unascertained, X may in good faith estimate the obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Part 5(8) shall be effective to create a charge or other
security interest. This Part 5(8) shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).

 

(9)                    Netting Provisions. If an Early Termination Date is
designated, amounts determined in respect of all Terminated Transactions shall,
to the fullest extent permitted by law, be aggregated with and netted against
one another in performing the calculations contemplated by Section 6(e) of this
Agreement. Any Terminated Transaction(s) that cannot be so aggregated and netted
pursuant to the application of the previous sentence shall be aggregated and
netted amongst themselves to the fullest extent permitted by law. Any Terminated
Transactions that cannot be so aggregated and netted amongst themselves shall
instead be (and is hereby agreed always to have been) governed by, and subject
to, (i) the terms and conditions set out in any relevant agreement otherwise
superseded by this Agreement or (ii) if no such agreement exists, the terms and
conditions set out in the relevant Confirmation(s) with respect to such
Transaction(s).

 

(10)              Severability. Any provision of the Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Agreement or affecting the

 

37

--------------------------------------------------------------------------------


 

validity or enforceability of such provision in any other jurisdiction unless
such severance shall substantially impair the benefits of the remaining portions
of this Agreement or changes the reciprocal obligations of the parties. The
parties hereto shall endeavor in good faith negotiations to replace the
prohibited or unenforceable provision with a valid provision, the economic
effect of which comes as close as possible to that of th prohibited or
unenforceable provision.

 

(11)            WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDINGS.

 

(12)              Telephonic Recording. The parties agree, subject to any
consent required by applicable law, that each may electronically record the
telephonic conversations between them and that any such tape recordings may be
submitted in evidence in any Proceedings relating to the Agreement. In the event
of any dispute between the parties as to the terms of a Transaction governed by
the Agreement or the obligations thereby created prior to the execution of a
Confirmation for such Transaction, the parties may use electronic recordings
between the persons who entered into such Transaction as the preferred evidence
of the terms of such Transaction.

 

(13)              Transfer. Any assignment and transfer made in conformity with
Section 7 shall release (i) the transferring party from its obligations under
this Agreement and any Credit Support Document as it relates to any
Transaction(s) so assigned and (ii) any Credit Support Provider of its
obligation under any Credit Support Document as it relates to such
Transaction(s) so assigned. Each party shall consider promptly any request for
any required consent to transfer made by the other party. No person other than
the parties hereto and their respective successor and permitted assigns shall
acquire or have any right under, or by virtue of, this Agreement or any Credit
Support Document.

 

(14)              Definitions. This Agreement and each Transaction are subject
to the 1991 ISDA Definitions (except that references to “Swap Transactions” will
be deemed to be references to “Transactions”), and the 1993 ISDA Commodity
Derivatives Definitions (the “Definitions”), each of which is incorporated
herein by reference, and will be governed by the provisions of the Definitions,
without regard to any amendments to the Definitions subsequent to the date
hereof unless agreed to in writing by the parties hereto. In the event of any
inconsistency between the provisions of any Confirmation and this Agreement or
the Definitions, such Confirmation will prevail for the purpose of the relevant
Transaction.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

CITIBANK, N.A.. NEW YORK

 

 

NORTHWEST AIRLINES, INC.

 

(Name of Party)

 

 

(Name of Party)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barbara A. Schweizer

 

 

By:

/s/ Joseph E. Francht, Jr.

 

Name:

Barbara A. Schweizer, V.P.

 

Name:

Joseph E. Francht, Jr.

Title:

Trading Products Documentation
Unit

 

Title:

Senior Vice President
Finance and Treasurer

Date:

2/6/97

 

Date:

2/12/97

 

38

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

FORM OF OPINION OF COUNSEL FOR CITIBANK

 

 

(Date satisfactory to recipient)

 

Address:

 

 

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to the Schedule to the Master
Agreement dated as of                            (the “Agreement”), between
Citibank, N.A. (“Citibank”) and                         . Terms defined in the
Agreement and used but not defined herein have the meanings given to them in the
Agreement.

 

I am Legal Counsel to Citibank. In connection with the execution and delivery of
the Agreement, I have examined such documents as I have deemed necessary or
appropriate for the opinions expressed herein.

 

Based on the foregoing and upon such investigation as I have deemed necessary, I
am of the opinion that, so far as the laws of the United States of America and
of the State of New York are concerned:

 

(1)          Citibank is a banking association duly existing under the laws of
the United States of America.

 

(2)          Citibank has full corporate power to execute and deliver the
Agreement and to perform its obligations thereunder.

 

(3)          Such actions have been duly authorized by all necessary corporate
action, and are not in conflict with the corporate charter and related documents
of Citibank.

 

(4)          No consents, authorizations or approvals are required for the
execution and delivery by Citibank of the Agreement and the performance of its
obligations thereunder, and no other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for such execution,
delivery or performance.

 

39

--------------------------------------------------------------------------------


 

(5)          The Agreement has been duly executed and delivered by Citibank and
constitutes the legal, valid and binding obligation of Citibank enforceable in
accordance with its terms (except as enforcement thereof may be limited by
bankruptcy, reorganization, insolvency, moratorium or other laws affecting the
enforcement of creditors’ rights generally and by general principles of equity).

 

 

Very truly yours,

 

 

 

 

 

Legal Counsel
Citibank

 

40

--------------------------------------------------------------------------------


 

EXHIBIT II

 

FORM OF OPINION OF COUNSEL FOR ý

 

(Date satisfactory to recipient)

 

Citibank, N.A.
399 Park Avenue
7th Floor
New York, New York 10043

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to the Schedule to the Master
Agreement dated as of               , 19    (the “Agreement”) between
                           (“ý”) and you. Terms defined in the Agreement and
used but not defined herein have the meanings given to them in the Agreement.

 

We have acted as counsel to ý in connection with the preparation, execution and
delivery of the Agreement. In that connection we have examined such documents as
we have deemed necessary or appropriate for the opinions expressed herein.

 

Based on the foregoing and upon such investigations as we have deemed necessary,
we are of the opinion that, so far as the laws of                               
are concerned:

 

(a)                                  ý is duly organized and validly existing
and has the power and authority to execute and deliver, and to perform its
obligations under, the Agreement.

 

(b)                                 The execution and delivery of the Agreement
by ý and the performance of its obligations thereunder have been and remain duly
authorized by all necessary action and do not contravene any provision of its
certificate of incorporation or by-laws (or equivalent constituent documents) or
any law, regulation or contractual restriction binding on or affecting it or its
property.

 

(c)                                  All consents, authorizations and approvals
(including, without limitation, exchange control approvals) required for the
execution and delivery by ý of the Agreement and the performance of its
obligations thereunder have been obtained and remain in full force and effect,
all conditions thereof have been duly complied with, and no other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for such execution, delivery or performance.

 

41

--------------------------------------------------------------------------------


 

(d)                                 The Agreement is a legal, valid and binding
obligation of ý, enforceable against ý in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

 

 

Very truly yours,

 

42

--------------------------------------------------------------------------------